DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. [US 2018/0352641 A1] in view of Hartlove et al. [US 2004/0264512 A1] and further in view of Endo et al. [US 2010/0090133 A1].

Regarding claim 1, Nishimura et al. discloses a system (Fig. 20), comprising: 
a vacuum chamber (Fig. 20); 
a droplet generator (25) to dispense a stream of droplets into the vacuum chamber (as shown in Fig. 20), wherein the droplets are formed from a metal material (paragraph [0098]); 
a laser light source (3) to fire a plurality of laser pulses, including at least a pre-pulse and a main pulse, into the vacuum chamber (Fig. 20); 
a sensor (43, 45, 47) to detect an observed plasma position within the vacuum chamber, and capture a first image from a droplet of the stream of droplets when the pre-pulse hits the droplet and prior to the main pulse hitting the droplet (paragraph [0282]-[0284], [0298]), wherein the observed plasma position comprises a position at which the plurality of laser pulses vaporizes the droplet of the stream of droplets to produce a plasma that emits extreme ultraviolet radiation (as shown in Figs. 5, 10, 16); and 
a first feedback loop connecting the sensor to the laser light source, wherein the first feedback loop adjusts a time delay between the pre-pulse and the main pulse (claim 2, see also Figs. 7, 8, 14, 19, see also paragraph [0272]).

Nishimura et al. does not explicitly teach capturing a first image of a return beam from a droplet of the stream of droplets when the pre-pulse hits the droplet and prior to the main pulse hitting the droplet.
However, Endo et al. discloses generating an extreme ultraviolet light by irradiating a target with a main pulse laser light after irradiating the target with a pre-pulse laser light wherein an image analyzer takes an image of a reflected light from the droplet D1 of the pre-plasma (paragraphs [0046], [0051] and [0062]-[0063]).
Therefore, it would have been obvious to one of ordinary skill in the art to capture a first image of a return beam from a droplet of the stream of droplets when the pre-pulse hits the droplet and prior to the main pulse hitting the droplet, as taught by Endo et al. in the system of Nishimura et al. because such a modification provide an extreme ultraviolet laser light apparatus which is able to stably generate reliable extreme ultraviolet lights for a long time while maintaining a high conversion efficiency (paragraph [0013] of Endo et al.).

Nishimura et al. as modified does not explicitly teach a first feedback loop connecting the sensor to the laser light source, wherein the first feedback loop adjusts a time delay between the pre-pulse and the main pulse to minimize a difference between the observed plasma position and a target plasma position.
	However, Hartlove et al. discloses an EUV radiation source wherein the EUV radiation intensity can be controlled by decreasing the time period between the pre-pulse and the main pulse (paragraphs [0012]-[0013] and [0019]-[0029]).
	Therefore, it would have been obvious to one of ordinary skill in the art to control the intensity of the radiation by decreasing the time period between the pre-pulse and the main pulse, as taught by Hartlove et al. in the system of Nishimura et al. as modified because such a modification allows for control of the radiation source to have a good conversion efficiency (paragraph [0010] of Hartlove et al.).

Regarding claim 11, Nishimura et al. discloses a system (Fig. 20), comprising: 
a vacuum chamber (Fig. 20); 
a droplet generator (25) to dispense a stream of droplets into the vacuum chamber (as shown in Fig. 20), wherein the droplets are formed from a metal material (paragraph [0098]); 
a laser light source (3) to fire a plurality of laser pulses, including at least a first pulse and a second pulse, into the vacuum chamber (Fig. 20); 
a sensor (43, 45, 47) to detect an observed plasma position within the vacuum chamber, wherein the observed plasma position comprises a position at which the plurality of laser pulses vaporizes a droplet of the stream of droplets to produce a plasma that emits extreme ultraviolet radiation (as shown in Figs. 5, 10, 16);
a feedback loop connecting the sensor to the laser light source (claim 2, see also Figs. 7, 8, 14, 19, see also paragraph [0272]), 
a droplet generator metrology (paragraph [0195]) connecting the droplet generator to provide a feedback to control a position of the droplet generator (paragraph [0198]) based on the target plasma position after adjusting the trajectory of the plurality of laser pulses (paragraphs [0301]-[0332] and [0445]).

Nishimura et al. does not explicitly teach a droplet catcher in the vacuum chamber.
However, Endo et al. discloses generating an extreme ultraviolet light by irradiating a target with a main pulse laser light after irradiating the target with a pre-pulse laser light comprising a debris catcher in the vacuum chamber (Fig. 4 item 40, see also paragraphs [0047] and [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a droplet catcher in the vacuum chamber, as taught by Endo et al. in the system of Nishimura et al. wherein the droplet generator provides a feedback to control a position of the droplet generator based on a position of the droplet catcher and the target plasma position because such a modification provide an extreme ultraviolet laser light apparatus which is able to stably generate reliable extreme ultraviolet lights for a long time while maintaining a high conversion efficiency (paragraph [0013] of Endo et al.).

Nishimura et al. as modified does not explicitly teach a feedback loop connecting the sensor to the laser light source, wherein the feedback loop adjusts a trajectory of the plurality of laser pulses to minimize a difference between the observed plasma position and a target plasma position.
However, Hartlove et al. discloses an EUV radiation source wherein the EUV radiation intensity can be controlled by decreasing the time period between the pre-pulse and the main pulse (paragraphs [0012]-[0013] and [0019]-[0029]).
	Therefore, it would have been obvious to one of ordinary skill in the art to control the intensity of the radiation by decreasing the time period between the pre-pulse and the main pulse, as taught by Hartlove et al. in the system of Nishimura et al. as modified because such a modification allows for control of the radiation source to have a good conversion efficiency (paragraph [0010] of Hartlove et al.).

Regarding claim 12, Nishimura et al. discloses a method (paragraph [0007]), comprising: 
dispensing (25) a stream of droplets into a vacuum chamber (as shown in Fig. 20), wherein the droplets are formed from a metal material (paragraph [0098]); 
firing a plurality of laser pulses at the stream of droplets, using a laser light source (3), wherein when the plurality of laser pulses hits the droplets, the droplets are vaporized into a plasma that emits extreme ultraviolet radiation, the plurality of laser pulses comprises a pre-pulse and a main pulse, and when the pre-pulse hits the droplets (as shown in Fig. 20), 
capturing a first image of a beam from one of the droplets when the pre-pulse hits said one of the droplets (paragraph [0195], [0198], [0282]-[0284], [0298]); and 
wherein the plasma position is a position within the vacuum chamber at which the droplets are vaporized (paragraphs [0012]-[0013] and [0019]-[0029]).

Nishimura et al. does not explicitly teach capturing a first image of a return beam from one of the droplets when the pre-pulse hits said one of the droplets and prior to the main pulse hitting said one of the droplets.
However, Endo et al. discloses generating an extreme ultraviolet light by irradiating a target with a main pulse laser light after irradiating the target with a pre-pulse laser light wherein an image analyzer takes an image of a reflected light from the droplet D1 of the pre-plasma (paragraphs [0046], [0051] and [0062]-[0063]).
Therefore, it would have been obvious to one of ordinary skill in the art to capture a first image of a return beam from a droplet of the stream of droplets when the pre-pulse hits the droplet and prior to the main pulse hitting the droplet, as taught by Endo et al. in the system of Nishimura et al. because such a modification provide an extreme ultraviolet laser light apparatus which is able to stably generate reliable extreme ultraviolet lights for a long time while maintaining a high conversion efficiency (paragraph [0013] of Endo et al.).

Nishimura et al. does not explicitly teach a shape of the droplets transforms from spherical to a shape of a pancake; adjusting the laser light source to maintain a plasma position within the vacuum chamber that is fixed based on at least the first image.
However, Hartlove et al. discloses an EUV radiation source wherein the EUV radiation intensity can be controlled by decreasing the time period between the pre-pulse and the main pulse (paragraphs [0012]-[0013]), wherein the pre-pulse beam improves laser absorption of the main pulse beam to increase EUV radiation emissions. In other words, the pre-pulse beam provides a preconditioned target that more efficiently absorbs the main pulse, wherein it reduces the density and pressure so that the main pulse beam is less likely to be reflected from the dense target material, and more likely to be absorbed within the target material to produce the EUV radiation (paragraph [0020]). Further, Hartlove et al. discloses wherein the laser light source is adjusted to maintain a plasma position (paragraphs [0019]-[0029]).
Therefore, it would have been obvious to one of ordinary skill in the art to control the intensity of the radiation by decreasing the time period between the pre-pulse and the main pulse, wherein the droplet shape is modified, as taught by Hartlove et al. in the system of Nishimura et al. because such a modification allows for control of the radiation source to have a good conversion efficiency (paragraph [0010] of Hartlove et al.).

Regarding claims 2 and 19, Nishimura et al. discloses wherein the metal material comprises tin (paragraph [0098]).

Regarding claims 3 and 20, Nishimura et al. discloses wherein the laser light source comprises a carbon dioxide seed laser (paragraph [0469]).

Regarding claims 4 and 13, Nishimura et al. discloses wherein the first feedback loop comprises: a first feedback generator to extract x,y,z coordinates of the observed plasma position from a second image captured by the sensor, wherein the second image depicts a portion of the main pulse that is reflected at the observed plasma position; and a controller to calculate an adjustment to the time delay based on an x component of the x,y,z coordinates (paragraphs [0239], [0272], see also Figs. 7, 8, 14, 19).

Regarding claims 5 and 15, Nishimura et al. discloses wherein the x component is defined along a line that is parallel to a direction of travel of the stream of droplets (as shown in Figs. 5, 10, 16).

Regarding claim 6, Nishimura et al. discloses wherein the laser light source further comprises: a beam transport system to steer the plurality of laser pulses toward the stream of droplets (as shown in Figs. 4, 9, 15, 20).

Regarding claims 7-10 and 16, Nishimura et al. discloses further comprising: a second feedback loop connecting the sensor to the beam transport system, wherein the second feedback loop adjusts a trajectory of the plurality of laser pulses to minimize the difference between the observed plasma position and the target plasma position (as shown in Fig. 21, see also paragraph [0272]), wherein the second feedback loop comprises: the first feedback generator; and a second feedback generator in the beam transport system to calculate an adjustment to a mirror of the beam transport system based on a y component and a z component of the x,y,z coordinates (as shown in Fig. 21, see also paragraph [0239]), wherein the mirror is an M150 mirror (as shown in Figs. 4, 9, 15, 20), wherein the z component is defined along a line that is parallel to a direction of propagation of the plurality of laser pulses (as shown in Figs. 7, 8, 14, 19).

Regarding claim 14, Nishimura et al. discloses wherein when the main pulse hits the pancake, the pancake is vaporized (paragraphs [0465]-[0466]).

Regarding claims 17 and 18, Nishimura et al. discloses wherein the adjusting the trajectory comprises adjusting a mirror of a beam transport system of the laser light source, wherein the adjusting adjusts the trajectory along a line that is parallel to a direction in which the plurality of laser pulses propagates (as shown in Fig. 21).

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882